Mr. Presiding Justice Carnes delivered the opinion of the court. 2. Forcible entry and detainer, § 46*—what is effect of deed to redeeming creditor on right to bring. Where plaintiff in an action of forcible entry and detainer became owner of the premises by purchase and deed from a sheriff as a redemption creditor under his judgment obtained on the last day of the 15 months from the foreclosure sale from which he redeemed, a conveyance by the debtor on the same day to plaintiff did not prejudice plaintiff’s rights in such action under his deed from the sheriff. 3. Appeal and error, § 1488*—when admission of incompetent evidence in trial by court is harmless error. Where trial was before the court without a jury, and competent and uncontradicted evidence supported the finding and judgment, it was not material error if other evidence not technically competent was heard.